                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

RECRUITING FORCE, LLC                               §
                                                    §
v.                                                  §            A-19-CV-1045-RP
                                                    §
MAINTHIA TECH., INC., et al.                        §

                           REPORT AND RECOMMENDATION
                      OF THE UNITED STATES MAGISTRATE JUDGE

TO:     THE HONORABLE ROBERT PITMAN
        UNITED STATES DISTRICT JUDGE

        Before the Court are Plaintiffs’ Motion to Remand for Lack of Subject Matter Jurisdiction

(Dkt. No. 12); Defendants’ Motion to Compel Arbitration, or Alternatively Motion to Dismiss (Dkt.

No. 10); and all related responses and replies.1 The undersigned submits this Report and

Recommendation to the District Judge pursuant to 28 U.S.C. § 636(b)(1)(B), Federal Rule of Civil

Procedure 72, and Rule 1(d) of Appendix C of the Local Court Rules.

                                          I. BACKGROUND

        This case concerns a business dispute between two joint venture partners, Recruiting Force,

LLC d/b/a Recruit Veterans on the one hand, and Mainthia Technologies, Inc. and its principal,

Hemant Mainthia, on the other (collectively “MTI”). The dispute centers on the management of their

joint venture, RVMTI JV, LLC. In 2016, the parties entered into a Joint Venture Agreement to form

RVMTI, to bid on and perform engineering work under a services contract with Boeing. The

Agreement provided that MTI would be responsible for payroll, insurance, and employee benefits

for the Joint Venture. In 2016, RVMTI entered into a separate one year consulting services



        1
        Because the Motion to Remand challenges the Court's jurisdiction, the Court addresses it first. See
Hardy v. JPMorgan Chase Bank, Nat. Ass’n, 2014 WL 2700800 at *1 (W.D. Tex. June 13, 2014).
agreement with MTI, which provided the terms by which MTI would be compensated for

administering RVMTI. After the first agreement expired, RVMTI and MTI entered into a second

one-year service agreement effective October 1, 2017, and expiring September 30, 2018.

       At the end of this second agreement MTI and Mainthia proposed a new agreement with an

additional “management” fee of $5,000 per month. Beginning in November of 2018, without a new

service agreement in place, and despite the fact that neither RVMTI nor Recruiting Veterans agreed

to the additional fee, MTI began sending invoices to RVMTI including the additional $5,000

monthly fee. Id. Recruit Veterans asserts that MTI also charged RVMTI additional unauthorized

administrative fees and upcharges on labor, materials, and travel during this time. Id. at 8-9. Section

8.1 of the Agreement states that, “costs shall not include any charges against the Joint Venture for

any general and administrative overhead expenses or charges.” Additionally, MTI billed RVMTI for

proposal writing, something prohibited by Section 2.1 of the Agreement. When the charges remained

unpaid, MTI eventually sent a letter to Recruit Veterans threatening legal action if RVMTI did not

pay the charges. Id. When neither Recruit Veterans nor RVMTI approved payment of the fees, MTI

attempted to pay itself from RVMTI’s bank account, which was halted by the bank. Along with the

fees allegedly accruing after the expiration of the 2017 agreement, Recruit Veterans asserts that MTI

has improperly demanded that RVMTI pay it $5,000 per month for 36 months of retroactive fees.

       Additionally, Recruit Veterans asserts that MTI and its principal, Hemant Mainthia, have

usurped control of RVMTI and interfered with and prevented routine company business, including

removing access to financial records so Recruit Veterans cannot take over the books from MTI;

refusing to approve actions such as moving bank accounts, transitioning RVMTI to electronic

timesheets, and approving distributions; and refusing to share employee healthcare insurance


                                                  2
information to stymie efforts to get now quotes—all in an effort to collect the additional

unauthorized management fees.

       Recruit Veterans asserts that through their attempts to control the Joint Venture, MTI is

jeopardizing RVMTI and its contract with Boeing, and alleges that MTI has threatened to cause

Boeing to cancel the contract and award it to MTI if RVMTI does not make the payments. Id. at 11.

On behalf of itself and derivatively on behalf of RVMTI, Recruit Veterans brings this suit asserting

MTI breached its fiduciary duty as manager of RVMTI, and breached the Joint Venture Agreement,

and seeking a declaration that RVMTI is not obligated to pay MTI outstanding management fees or

other expenses. MTI removed the case to federal court asserting diversity. Recruit Veterans moves

to remand for lack of subject matter jurisdiction claiming there is no diversity, which turns on

whether Recruit Veterans’ claims are considered derivative or direct.

                                  II. STANDARD OF REVIEW

       A defendant may remove a civil action filed in state court to federal court if the district court

has original jurisdiction. 28 U.S.C. § 1441(a). The removing party bears the burden of establishing

jurisdiction and compliance with the requirements of the removal statute. Shearer v. Sw. Serv. Life.

Ins., 516 F.3d 276, 278 (5th Cir. 2008). The Court must resolve all “doubts regarding whether

removal jurisdiction is proper . . . against federal jurisdiction.” Acuna v. Brown & Root Inc., 200

F.3d 335, 339 (5th Cir. 2000) (citations omitted). Additionally, the Court must strictly construe

removal statutes “against removal and for remand.” Bosky v. Kroger Tex., LP, 288 F.3d 208, 211

(5th Cir. 2002). Section 1447(c) provides two grounds for remand: (1) a defect in removal procedure

and (2) lack of subject matter jurisdiction.” Burks v. Amerada Hess Corp., 8 F.3d 301, 303 (5th Cir.

1993). “Subject matter jurisdiction on the basis of diversity ‘requires that all persons on one side


                                                  3
of the controversy be citizens of different states than all persons on the other side.’” Alphonse v. Arch

Bay Holdings, L.L.C., 618 F. App'x 765, 767 (5th Cir. 2015) (quoting Harvey v. Grey Wolf Drilling

Co., 542 F.3d 1077, 1079 (5th Cir. 2008)).

        A corporations is “deemed to be a citizen of every State and foreign state by which it has

been incorporated and of the State or foreign state where it has its principal place of business.” Id.

§ 1332(c)(1). “The citizenship of a LLC is determined by the citizenship of all of its members.”

Harvey, 542 F.3d at 1080 (collecting cases). “In a derivative action brought on behalf of a limited

liability company by one member against another member, regardless of whether the company is

aligned as a plaintiff or a defendant, diversity is destroyed as the company has the citizenship of its

members.” WRIGHT & MILLER, 13E Fed. Prac. & Proc. Juris. § 3606 (3d ed.). Thus, if the suit is

properly characterized as derivative, there is no diversity jurisdiction, and remand is required.

                                           III. ANALYSIS

        Recruit Veterans moves to remand asserting a lack of subject matter jurisdiction. Specifically,

it contends it is bringing a derivative suit on behalf of RVMTI and thus RVMTI is also a party to the

suit, aligned as a plaintiff. As an LLC, RVMTI’s citizenship is that of its members, one of which is

MTI. With RVMTI as a plaintiff, and MTI as a member, MTI’s Ohio citizenship is present on both

sides of the suit thereby destroying diversity. See Gen. Tech. Applications, Inc. v. Exro Ltd., 388 F.3d

114 (4th Cir. 2004) (a party’s presence on both sides of the controversy destroys diversity). Recruit

Veterans cites various cases in support of this proposition. Gazewood v. Duplantis, 2018 WL

4688787, at *2 (W.D. Tex. July 19, 2018) report and recommendation adopted, 2018 WL 6220124

(W.D. Tex. Sept. 19, 2018); Faizy v. Mesghali, 2017 WL 4574446, at *3 (N.D. Tex. Oct. 13, 2017).

MTI responds that the Court should ignore the “derivative” label Recruit Veterans has placed on the


                                                   4
case, as the claims are in fact direct claims, and the Court should therefore treat RVMTI as a purely

“nominal” party for diversity purposes, making its citizenship irrelevant. See Acosta v. Master

Maint. & Constr., Inc., 452 F.3d 373, 379 (5th Cir. 2006); Mallia v. PaineWebber, Inc., 889 F. Supp.

277, 281-82 (S.D. Tex. 1995) (“when a plaintiff’s claims are direct in nature . . . the limited

partnership will not be considered an indispensable party under FED. R. CIV. P. 19, and will not be

included in a court’s analysis of diversity jurisdiction.”).

       A party is nominal such that its citizenship does not destroy diversity if, “in the absence of

the [party], a court could enter final judgment consistent with equity and good conscience which

would not be in any way unfair or inequitable to the plaintiff.” Id. MTI argues that Recruit Veterans’

claims are direct because its claims only seek to rectify financial injuries to Recruit Veterans, and

“the purpose of this lawsuit. . . is to protect Recruit Veterans’ cash flow, not to protect RVMTI.”

Dkt. No. 13 at 6. MTI further notes that, despite contending that it is bringing the claim as a

derivative one, Receuit Veterans asks for any damages to be paid to it, not to the joint venture. MTI

argues this alone is sufficient to render RVMTI a nominal party.

       “In a derivative suit, a shareholder sues on behalf of the corporation for harm done to the

corporation.” Mallia, 889 F. Supp. at 282 (quoting Lenz v. Associated Inns & Restaurants Co. of

Am., 883 F. Supp. 362, 378 (S.D.N.Y. 1993)). In contrast, when a plaintiff brings an action

complaining of a direct, independent injury, the cause is a direct action. Id. The issue is thus whether

Recruit Veterans is alleging an injury to itself or to RVMTI. The determination of whether a claim

is a derivative claim or a direct claim is made by reference to the nature of the wrongs alleged in the

complaint, and is not limited by a [party’s] characterization or stated intention.” HB General Corp.

v. Manchester Partners, L.P., 1995 WL 311351 (D.N.J.) (citing Lenz, 833 F. Supp. at 379). It is not


                                                   5
Recruit Veterans’ characterization of its claims as direct or derivative that matters, but instead what

matters is the precise relief Recruit Veterans is requesting, and through what claims. Mallia, 889

F. Supp. at 281-82 (the nature, not the label, of a claim determines whether the claim is direct or

derivative).

        As noted, Recruit Veterans asserts that MTI as a manager of RVMTI and as a partner in the

Joint Venture, breached its fiduciary duties to RVMTI and Recruit Veterans through overcharges to,

and mismanagement of, RVMTI. Second, Recruit Veterans requests a declaration from the Court

that under the Joint Venture Agreement RVMTI is not required to pay MTI certain fees and

expenses. Third, Recruit Veterans asserts that MTI breached the Joint Venture Agreement through

its overcharges to RVMTI and refusal to allow Recruit Veterans access to RVMTI’s financial

records, as well as by interfering with its attempts to manage the company. In a derivative action, the

business entity is the real party to the controversy if it possesses the right that was allegedly violated.

Faizy, 2017 WL 4574446, at *2. Recruit Veterans sues to enforce RVMTI’s rights under the

Agreement and general fiduciary duties owed to RVMTI. Any fiduciary duties owed by MTI and

Mainthia are owed to RVMTI. Moreover, the party that Recruit Veterans contends was overcharged

is the Joint Venture, as the services at issue were those for managing the Joint Venture, and were not

services rendered to Recruit Veterans. Those fees were charged to RVMTI, and were payable by

RVMTI. Recruit Veterans also complains that MTI and Mainthia injured RVMTI by jeopardizing

the Boeing contract. That contract is between Boeing and RVMTI, and not Boeing and Recruit

Veterans. Moreover, Recruit Veterans seeks a declaration of RVMTI’s rights vis-a-vis MTI. These

claims all assert injuries to RVMTI and not just to Recruit Veterans. From this, it appears that

Recruit Veterans’ claims are at least in part, derivative claims. This is sufficient to destroy diversity.


                                                    6
See Bankston v. Burch, 27 F.3d 164, 166-67 (5th Cir. 1994) (dismissing action where some of

plaintiff's claims were derivative in nature).

       In its argument to the contrary, MTI relies heavily on French v. Fisher, asserting this case

and French are “indistinguishable.” See French v. Fisher, 2017 WL 9935520 (W.D. Tex. Oct. 11,

2017), report and recommendation adopted, 2018 WL 3603103 (W.D. Tex. Feb. 16, 2018). The

Court disagrees. In French, an individual who was one of three members of a Texas limited liability

company, made individual and derivative claims on behalf of the corporate entity against his

partners, asserting breach of contract and breach of fiduciary duty claims. These claims were based

upon the plaintiff’s allegations that the partners raised their own salaries, paid themselves bonuses,

and inappropriately charged personal expenses to the company. The partners asserted that French’s

claims should be dismissed because they were derivative claims belonging to the company, and only

the company could recover on those claims. The court, emphasizing the plaintiff’s argument that the

breach of the company agreement was a “thinly veiled attempt to extricate profits from [the

company] without paying [plaintiff] his fair 1/3 share of the distribution,” id. at *3, found that the

claims were direct, and the company was improperly joined. The Court focused on the fact that there

were no allegations that the company was damaged, only the plaintiff. It stated:

       [W]hen a plaintiff brings an action complaining of direct, independent injury, the
       cause is a direct action. Here, the relationship among First Page’s only three
       members, French, Fisher, and Boskoff, is governed by the Company Agreement that
       underlies the various breach claims in this suit. The specifics French alleges
       underscore that his claims are fundamentally his alone, not derivative claims on
       behalf of First Page, as all alleged harms tellingly center on one aspect of the
       Company Agreement. He asserts that the complained-of conduct “is simply a thinly
       veiled attempt to extricate profits from [First Page] without paying French his 1/3
       share of the distribution.” The harm he alleges and the relief he seeks fundamentally
       accrue to French alone and his pleadings are otherwise insufficient to support a
       derivative claim on behalf of First Page. Therefore, for diversity purposes, First Page



                                                  7
       is a nominal party at best, its citizenship is disregarded in the undersigned's analysis,
       and it should be dismissed.

Id., at *4 (internal citations omitted). This varies significantly from the instant case, where Recruit

Veterans’ claims focus on the harm to RVMTI and not to itself. In French, the plaintiff’s complaints

focused on the individual partner’s distribution, and not the overall “wellbeing of the company,”

whereas here Recruit Veterans claims MTI overcharged and mismanaged RVMTI, and it asks for

relief on behalf of RVMTI. Dkt. No. 1-1 at 1.

       MTI also makes much of the fact that Recruit Veterans has asked the Court to treat the

derivative claims as direct actions pursuant to § 101.463 of the Texas Business Organizations Code,

asserting that by doing so Recruit Veterans has transformed its derivative claim into a direct claim,

and RVMTI into a “nominal party.” Recruit Veterans responds that § 101.463 is simply a procedural

device that makes it easier for members of closely held limited liability companies to bring derivative

actions. Section 101.463 provides:

       [i]f justice requires:

       (1)     a derivative proceeding brought by a member of a closely held limited
               liability company may be treated by a court as a direct action brought by the
               member for the member’s own benefit; and

       (2)     a recovery in a direct or derivative proceeding by a member may be paid
               directly to the plaintiff or to the limited liability company if necessary to
               protect the interests of creditors or other members of the limited liability
               company.

TEX. BUS. ORG. CODE § 101.463(c). MTI asserts that because the statute results in Recruit Veterans

and not RVMTI receiving any monetary relief flowing from the suit, the nature of the claim is

undeniably direct and not derivative. The Court is not persuaded by this argument. MTI points to no

case where a party’s request for a court to apply § 101.463 transformed an otherwise derivative claim



                                                  8
into a direct one. As pointed out by Recruit Veterans, every court that has considered the issue has

rejected the argument. See In re Black Elk Energy Offshore Operations, LLC, No. 2016 WL

4055044, at *2 (Bankr. S.D. Tex. July 26, 2016); Kosarek v. Quintanilla (In re Premium Well

Drilling, Inc.), 5:13-cv-294-FB (W.D. Tex. Nov. 5, 2013) (ECF No. 1131–1 at 17); Swank v.

Cunningham, 258 S.W.3d 647, 665 (Tex. App.—Eastland 2008, pet. denied).2 See also Tsuru v.

Kayaba, No. 2009 WL 10694905, at *4 (S.D. Tex. Mar. 23, 2009); DH Aviation, L.L.C. v. Holly,

2005 WL 770595, at *7 (N.D. Tex. Mar. 31, 2005). The Court is persuaded by the weight of this

case law and finds that the invocation of TEX. BUS. ORG. CODE § 101.463 by Recruit Veterans does

not require the Court to treat Recruit Veterans’ derivative claims as direct, and does not require the

Court to treat RVMTI as a nominal party. Because the Court must consider RVMTI’s citizenship,

there is not complete diversity in this case, and thus remand in required.

                                    IV. ATTORNEYS’ FEES

       Finally, Recruit Veterans seeks an award of attorneys’ fees, costs, and expenses incurred as

a result of the removal. Courts have the discretion to “require payment of just costs and any actual

expenses, including attorney fees, incurred as a result of the removal.” 28 U.S.C. § 1447(c). In

general, “courts may award attorney’s fees under § 1447(c) only where the removing party lacked

an objectively reasonable basis for seeking removal.” Martin v. Franklin Capital Corp., 546 U.S.

132, 141 (2005). While the Court finds that removal was improper in this case it cannot find that

MTI lacked an objectively reasonable basis for removal. The Court, in its discretion, therefore

recommends that the request for attorneys’ fees, costs, and expenses be denied.


       2
        The Texas statute at issue in Kosarek and Swank contains identical language, but applies to
closely held corporations instead of closely held limited liability companies. Compare TEX. BUS.
ORG.CODE § 21.563, with § 101.463.

                                                  9
                                    V. RECOMMENDATION

        The undersigned Magistrate Judge RECOMMENDS that the District Judge GRANT

Plaintiffs’ Motion to Remand for Lack of Subject Matter Jurisdiction (Dkt. No. 12) and REMAND

this case to the 425th Judicial District Court for Williamson County, Texas, along with any pending

motions, and DENY Plaintiff’s request for attorneys’ fees and costs. It is FURTHER ORDERED

that this cause of action is REMOVED from the docket of the undersigned.

                                          VI. WARNINGS

        The parties may file objections to this Report and Recommendation. A party filing

objections must specifically identify those findings or recommendations to which objections are

being made. The District Court need not consider frivolous, conclusive, or general objections. See

Battle v. United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file

written objections to the proposed findings and recommendations contained in this Report within

fourteen (14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and, except

upon grounds of plain error, shall bar the party from appellate review of unobjected-to proposed

factual findings and legal conclusions accepted by the District Court. See 28 U.S.C. § 636(b)(1)(c);

Thomas v. Arn, 474 U.S. 140, 150-53, 106 S. Ct. 466, 472-74 (1985); Douglass v. United Servs.

Auto. Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

        SIGNED this 8th day of April, 2020.



                                              _____________________________________
                                              ANDREW W. AUSTIN
                                              UNITED STATES MAGISTRATE JUDGE


                                                  10
